Citation Nr: 1817199	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 2001 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board previously remanded this claim in August 2014 for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service connection for a bilateral foot disability, claimed as foot pain, which he contends originated during his military service.  Post-service medical records confirm that the Veteran has been diagnosed with bilateral pes planus (in December 2005) and bilateral plantar fasciitis (in September 2008) during the appeals period.  Pursuant to the August 2014 Board remand, the Veteran was afforded a VA medical examination in November 2016.  Upon examination, the VA examiner determined that the Veteran does not have a current diagnosis associated with his claimed condition of bilateral foot pain.  However, later in the examination report, the examiner stated that the Veteran had mild pes planus.  Ultimately, the examiner opined that the Veteran's bilateral foot pain was less likely than not incurred in or caused by service.  The examiner based his negative opinion on the absence of a diagnosed foot condition in the Veteran's service treatment records.  

The Board finds the November 2016 VA examination and medical opinion inadequate.  First, the Board notes that the examination report is internally inconsistent, as the examiner initially stated that the Veteran did not have a current diagnosis of a foot condition, but then later stated that he had mild pes planus.  Moreover, the examiner failed to address whether any previously diagnosed foot condition is etiologically related to the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, and sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Furthermore, it does not appear that the examiner considered the Veteran's lay statements regarding the in-service onset of his bilateral foot pain and his continuous symptoms since service.  Instead, the examiner based his negative opinion completely on the absence of any diagnosed foot condition in service.  An opinion based on the absence of in-service complaint or diagnosis without consideration of a veteran's competent reports is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds the medical opinion of record insufficient to fairly adjudicate the Veteran's claim.  On remand, the Veteran should be afforded a new VA examination and opinion that adequately addresses the nature and etiology of any bilateral foot disability diagnosed during the pendency of the appeal, even if not currently present on examination or deemed resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  The opinion should also consider and address the Veteran's lay statements as to onset and continuity of symptomatology of his bilateral foot pain.     


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination, with a medical professional who has not previously examined him, to determine the nature and etiology of any diagnosed bilateral foot disability.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  Thereafter, the examiner should provide an opinion with respect to the following:

(a)  Whether the Veteran has a current diagnosis of any bilateral foot condition, or, if not, whether any bilateral food condition diagnosed during the appeals period (since September 2005) has since resolved or was misdiagnosed.     

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any bilateral foot condition diagnosed during the pendency of the appeal, even if currently resolved, is caused by or otherwise related to the Veteran's active duty service.  

In formulating the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The requested opinion must specifically address, and attempt to reconcile, the evidence of record, to include: the 2005 diagnosis of pes planus, the 2008 diagnosis of plantar fasciitis, the November 2011 VA opinion which found no current diagnosis of a bilateral foot condition, and the Veteran's lay statements regarding in-service onset of symptoms and continuity of symptomatology since separation.   

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

2.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

